ORDER
This matter having been presented to the Court on the motion of ANTHONY C. NWAKA to vacate the Order of the Court filed on April 29, 2002, that suspends respondent from the practice of law for a period of three months for unethical conduct, including his failure to cooperate with the disciplinary authorities;
And the Court having considered the briefs and arguments presented;
And good cause appearing;
It is ORDERED that respondent’s motion to vacate the Order of suspension filed April 29, 2002, is granted; and it is further
ORDERED that the matter is summarily remanded to the District VB Ethics Committee to permit respondent to file an answer to the formal complaint and for consideration of the matter on the merits; and it is further
ORDERED that the record before the District VB Ethics Committee on remand shall include the history of respondent’s dealings with the disciplinary authorities throughout this matter.